Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jim Riegal #36651 on 8/26/2021.
The application has been amended as follows: 
1. (Currently Amended)  A computer-implemented method comprising:
causing display of a plurality of images in a user interface on a first device to a first user, wherein each of the plurality of images depicts a different person, wherein the plurality of images are obtained from a library of images associated with the first user;
receiving a selection of a particular image of the plurality of images based on first user input received by the first device;
determining a person identifier indicative of a particular person depicted in the particular image, wherein the person identifier is designated as a person sharing criterion;
programmatically analyzing a first image from the library of images associated with the first user to determine a confidence level for a determination that the first image depicts a person that matches the person sharing criterion;

in response to the confidence level not meeting the first threshold and meeting a second threshold that indicates a lower confidence that the first image depicts the person that matches the person sharing criterion, causing the first image to be displayed on the first device and enabling selection of the first image by second user input from the first user to update the access permission of the first image to grant the access to the first image to the second user; and
	receiving an indication from the first user to designate the second user as a temporary sharing partner, wherein in response to the designation of the temporary sharing partner, the update of the access permission to grant access to the first image to the second user is in response to the confidence level meeting the first threshold and to one or more user-specified conditions being satisfied, wherein the one or more user-specified conditions include the first device and the second device being at specified geographic locations.

2. (Original) The computer-implemented method of claim 1, wherein the person sharing criterion includes a face criterion that specifies a particular face identity, and wherein programmatically analyzing the first image comprises:
applying an image classifier that analyzes pixel values of pixels of the first image to determine that the first image depicts a face that matches the particular face identity.

3. (Previously Presented) The computer-implemented method of claim 1, wherein the plurality of images are selected from the library of images based on one or more characteristics of the plurality of images, wherein the one or more characteristics of each of the plurality of images includes at least one of: a time of capture within a particular period of time of a time of capture of one or more other images of the plurality of images, or a location of capture within a geographic distance of a location of capture of one or more other images of the plurality of images.

4. (Previously Presented) The computer-implemented method of claim 1, further comprising: 
receiving a selection of a second particular image of the plurality of images based on third user input received by the first device;
determining a second person identifier indicative of a second particular person depicted in the second particular image, wherein the second person identifier is designated as a second person sharing criterion, wherein the second person sharing criterion is different than the person sharing criterion;
programmatically analyzing a second image from the library of images associated with the first user to determine that the second image depicts a second person that matches the second person sharing criterion; and
	based on determination that the second image depicts the second person that matches the second person sharing criterion, updating a second access permission of 

5. (Original) The computer-implemented method of claim 1, wherein updating the access permission of the first image comprises automatically adding the first image to an image library of the second user.

6. (Original) The computer-implemented method of claim 1, wherein image data of the first image is stored on a server device in communication with the first device over the communication network, and wherein a first data pointer referring to the image data of the first image is stored on the first device, wherein updating the access permission of the first image includes sending a second data pointer referring to the image data of the first image to the second device over the communication network.

7. (Currently Amended) The computer-implemented method of claim 1, wherein programmatically analyzing the first image includes determining whether the first image meets one or more additional sharing criteria,
wherein in response to the confidence level meeting the first threshold, updating the access permission to grant access to the first image to the second user is in response to the confidence level meeting the first threshold and to the determination that the one or more additional sharing criteria are met.


applying an image classifier to pixel values of pixels of the first image to determine a feature vector that includes a plurality of content features of the first image; and
comparing the feature vector with the image feature criterion to determine whether the first image matches the image feature criterion.

9. (Original) The computer-implemented method of claim 7, wherein the one or more additional sharing criteria include a time criterion, and wherein programmatically analyzing the first image comprises:
determining a creation time of the first image based on timestamp metadata associated with the first image; and
comparing the creation time with the time criterion to determine whether the first image matches the time criterion.

10. (Original) The computer-implemented method of claim 7, wherein the one or more additional sharing criteria include a location criterion, wherein the location criterion specifies a particular location, and wherein programmatically analyzing the first image comprises:
determining a location associated with the first image based on at least one of location metadata associated with the first image or a content feature detected as depicted in pixels of the first image; and


11.-19. (Cancelled)

20. (Currently Amended) A system comprising:
a storage device with instructions stored thereon; and
at least one processor configured to access the storage device and configured to perform operations based on the instructions, the operations comprising:
causing display of a plurality of images in a user interface on a first device to a first user, wherein each of the plurality of images depicts a different person, wherein the plurality of images are obtained from a library of images associated with the first user;
receiving a selection of a particular image of the plurality of images based on first user input received by the first device;
determining a person identifier indicative of a particular person depicted in the particular image, wherein the person identifier is designated as a person sharing criterion;
programmatically analyzing a first image from the library of images associated with the first user to determine a confidence level for a determination that the first image depicts a person that matches the person sharing criterion


in response to the confidence level meeting a first thresholdof the library of images associated with the first user to grant access to the first image to a second user of a second device over a communication network; 
in response to the confidence level not meeting the first threshold and meeting a second threshold that indicates a lower confidence that the first image depicts the person that matches the person sharing criterion, causing the first image to be displayed on the first device and enabling selection of the first image by second user input from the first user to update the access permission of the first image to grant the access to the first image to the second user; and
	receiving an indication from the first user to designate the second user as a temporary sharing partner, wherein in response to the designation of the temporary sharing partner, the update of the access permission to grant access to the first image to the second user is in response to the confidence level meeting the first threshold and to one or more user-specified conditions being satisfied, wherein the one or more user-specified conditions include the first device and the second device being at specified geographic locations.

21. (Cancelled)

22. (New) The system of claim 20, wherein the plurality of images are selected from the library of images based on one or more characteristics of the plurality of images, wherein the one or more characteristics of each of the plurality of images includes at least one of: a time of capture within a particular period of time of a time of capture of one or more other images of the plurality of images, or a location of capture within a geographic distance of a location of capture of one or more other images of the plurality of images.

23. (New) The system of claim 20, wherein the at least one processor is configured to perform further operations comprising: 
receiving a selection of a second particular image of the plurality of images based on third user input received by the first device;
determining a second person identifier indicative of a second particular person depicted in the second particular image, wherein the second person identifier is designated as a second person sharing criterion, wherein the second person sharing criterion is different than the person sharing criterion;
programmatically analyzing a second image from the library of images associated with the first user to determine that the second image depicts a second person that matches the second person sharing criterion; and


24. (New) The system of claim 20, wherein the operation of updating the access permission of the first image comprises automatically adding the first image to an image library of the second user.

25. (New) The system of claim 20, wherein image data of the first image is stored on a server device in communication with the first device over the communication network, and wherein a first data pointer referring to the image data of the first image is stored on the first device, wherein the operation of updating the access permission of the first image includes sending a second data pointer referring to the image data of the first image to the second device over the communication network.

26. (New) The system of claim 20, wherein the operation of programmatically analyzing the first image includes determining whether the first image meets one or more additional sharing criteria,
wherein in response to the confidence level meeting the first threshold, the operation of updating the access permission to grant access to the first image to the second user is in response to the confidence level meeting the first threshold and to the determination that the one or more additional sharing criteria are met.

27. (New) The system of claim 26, wherein the one or more additional sharing criteria include an image feature criterion that specifies an image content feature, and wherein the operation of programmatically analyzing the first image comprises:
applying an image classifier to pixel values of pixels of the first image to determine a feature vector that includes a plurality of content features of the first image; and
comparing the feature vector with the image feature criterion to determine whether the first image matches the image feature criterion.

28. (New) The system of claim 26, wherein the one or more additional sharing criteria include a time criterion, and wherein the operation of programmatically analyzing the first image comprises:
determining a creation time of the first image based on timestamp metadata associated with the first image; and
comparing the creation time with the time criterion to determine whether the first image matches the time criterion.

29. (New) The system of claim 26, wherein the one or more additional sharing criteria include a location criterion, wherein the location criterion specifies a particular location, and wherein the operation of programmatically analyzing the first image comprises:
determining a location associated with the first image based on at least one of location metadata associated with the first image or a content feature detected as depicted in pixels of the first image; and


30. (New) A non-transitory computer readable medium having stored thereon instructions that, when executed by a processor, cause the processor to perform operations comprising:
causing display of a plurality of images in a user interface on a first device to a first user, wherein each of the plurality of images depicts a different person, wherein the plurality of images are obtained from a library of images associated with the first user;
receiving a selection of a particular image of the plurality of images based on first user input received by the first device;
determining a person identifier indicative of a particular person depicted in the particular image, wherein the person identifier is designated as a person sharing criterion;
programmatically analyzing a first image from the library of images associated with the first user to determine a confidence level for a determination that the first image depicts a person that matches the person sharing criterion;
in response to the confidence level meeting a first threshold, updating an access permission of the first image of the library of images associated with the first user to grant access to the first image to a second user of a second device over a communication network;
in response to the confidence level not meeting the first threshold and meeting a second threshold that indicates a lower confidence that the first image depicts the person that matches the person sharing criterion, causing the first image to be displayed on the 
	receiving an indication from the first user to designate the second user as a temporary sharing partner, wherein in response to the designation of the temporary sharing partner, the update of the access permission to grant access to the first image to the second user is in response to the confidence level meeting the first threshold and to one or more user-specified conditions being satisfied, wherein the one or more user-specified conditions include the first device and the second device being at specified geographic locations.
Please cancel claims 11-19, 21.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-10, 20, 22-30 are allowable over the prior art of record: the closest prior art of record (Cho et al. U.S. patent application publication 20150036000, Amacker (U.S. Patent App Pub 20130156275) does not teach or suggest in detail "receiving a selection of a particular image of the plurality of images based on first user input received by the first device; determining a person identifier indicative of a particular person depicted in the particular image, wherein the person identifier is designated as a person sharing criterion; programmatically analyzing a first image from the library of images associated with the first user to determine a confidence level for a determination that the first image depicts a person that matches the person sharing criterion; in response to the confidence level 
Cho teaches the device has a display unit  configured to display visual information. A processor is configured to capture an image and detect first identification information of a photographer providing the input signal. The captured image based on the detected input signal is transmitted to an address of the photographer when the first identification information of the photographer is not matched with second identification information of an owner of the mobile device.

Whereas, stated above, Applicant's claimed invention states "receiving a selection of a particular image of the plurality of images based on first user input received by the first device; determining a person identifier indicative of a particular person depicted in the particular image, wherein the person identifier is designated as a person sharing criterion; programmatically analyzing a first image from the library of images associated with the first user to determine a confidence level for a determination that the first image depicts a person that matches the person sharing criterion; in response to the confidence level meeting a first threshold, updating an access permission of the first image of the library of images associated with the first user to grant access to the first image to a second user of a second device over a communication network; in response to the confidence level not meeting the first threshold and meeting a second threshold that indicates a lower confidence that the first image depicts the person that matches the person sharing criterion, causing the first image to be displayed on the first device and enabling selection of the first image by second user input from the first user to update the access permission of the first image 
Examiner has also reviewed current independent claim language against the allowed and patented independent claim languages of parent case 10432728 and. Examiner has reviewed the search strategies and results of parent case. Examiner finds those search strategies and results are still applicable to current claimed invention. Examiner has performed further text and interference searches on current independent claim language. Examiner has found that there is no sufficient evidence to suggest or indicate how to combine elements of prior arts as searched and identified in fully mapping into applicant's current independent claims. Applicant's claimed inventions are thus allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NINOS DONABED/Primary Examiner, Art Unit 2444